                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

DANYELL CANNADY,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 2:18-cv-2776-JDT-cgc
                                                  )
MR. GRIFFIN,                                      )
                                                  )
       Defendant.                                 )


                        ORDER DISMISSING COMPLAINT,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On November 8, 2018, Plaintiff Danyell Cannady, who was, at the time, incarcerated at

the Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee, filed a pro se civil

complaint and a motion to proceed in forma pauperis.1 (ECF Nos. 1 & 2.) The Court granted

leave to proceed in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation

Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record the

Defendant as First Name Unknown Griffin, a Sergeant at the Jail.

       Cannady’s complaint consists of a single factual allegation: “On Oct 19, 2018 Mr. Griffin

made a sexual coments [sic] to me saying that he gone [sic] rape my cripple ass and make me

gobble his dick.” (ECF No. 1 at 2.) Cannady seeks to have criminal charges filed against Griffin

and $250,000 in damages. (Id. at 3.)



       1
        Cannady notified the Court on December 21, 2018, that he had been released and
provided a current address. (ECF No. 5.)
        The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

        (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
        granted; or

        (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Federal Rule of Civil Procedure 12(b)(6), as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the

complaint’s “well-pleaded” factual allegations as true and then determines whether the allegations

“plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations

to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

                                                   2
and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Cannady’s complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       It appears that Cannady is attempting to bring a claim of sexual harassment against Griffin.

If Cannady were a convicted prisoner when Griffin allegedly made the comment at issue, the claim

would arise under the Eighth Amendment, which prohibits cruel and unusual punishments. See

generally Wilson v. Seiter, 501 U.S. 294 (1991). Because Cannady presumably was a pre-trial

detainee at the Jail, however, his claim arises under the Fourteenth Amendment. Nevertheless,

even though Plaintiff may have been a pre-trial detainee, the Court will analyze his claim under

Eighth Amendment principles because in this context the rights of pre-trial detainees are equivalent

to those of convicted prisoners. Thompson v. Cnty. of Medina, 29 F.3d 238, 242 (6th Cir. 1994)

(citing Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir. 1985).2



       2
         In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), the Supreme Court held that
excessive force claims brought by pre-trial detainees must be analyzed under a Fourteenth
Amendment standard of objective reasonableness, rejecting the Eighth Amendment’s subjective
standard that takes into account a defendant’s state of mind. Id. at 2472-73. However, for other
types of claims concerning a pre-trial detainee’s health and safety that do not involve allegations
of excessive force, the Sixth Circuit continues to apply the Eighth Amendment’s subjective
standard of deliberate indifference. See Morabito v. Holmes, 628 F. App’x 353, 356-58 (6th Cir.
2015) (applying, even after Kingsley, the Eighth Amendment’s deliberate indifference standard
                                                 3
       Cannady does not allege that Griffin ever touched him in a sexual manner or harmed him

in any way whatsoever. He also does not allege that he was subjected to any adverse action for

refusing to submit to any sexual advances made by Griffin. Mere verbal sexual harassment does

not satisfy the objective component of an Eighth Amendment claim. See, e.g., Pasley v. Conerly,

345 F. App’x 981, 984 (6th Cir. 2009); Jones Bey v. Johnson, 248 F. App’x 675, 677-78 (6th Cir.

2007) (no Eighth Amendment claim for prison guard’s “use of racial slurs and other derogatory

language”); Miller v. Wertanen, 109 F. App’x 64, 65 (6th Cir. 2004) (a guard’s verbal threat to

sexually assault an inmate “was not punishment that violated [the prisoner’s] constitutional

rights”); Johnson v. Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (“harassment and verbal

abuse . . . do not constitute the type of infliction of pain that the Eighth Amendment prohibits”);

Johnson v. Moore, 7 F. App’x 382, 384 (6th Cir. 2001) (“Allegations of verbal harassment and

verbal abuse by prison officials toward an inmate do not constitute punishment within the meaning

of the Eighth Amendment. Nor do allegations of verbal harassment rise to the level of unnecessary

and wanton infliction of pain proscribed by the Eighth Amendment.” (citation omitted)); Owens

v. Johnson, No. 99-2094, 2000 WL 876766, at *2 (6th Cir. June 23, 2000) (“The occasional or

sporadic use of racial slurs, although unprofessional and reprehensible, does not rise to a level of

constitutional magnitude. The petty exchanges of insults between a prisoner and guard do not

amount to constitutional torts.” (citation omitted)); Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.

1987) (per curiam) (holding that verbal abuse or harassment does not constitute punishment under

the Eighth Amendment); Miles v. Tchrozynski, No. 2:09-CV-11192, 2009 WL 960510, at *1 (E.D.

Mich. Apr. 7, 2009) (“Even verbal threats by a corrections officer to assault an inmate do not




to denial of medical care claim).

                                                 4
violate an inmate’s Eighth Amendment rights. Verbal threats and abuse made in retaliation for

filing grievances are likewise not actionable.” (citation omitted)).

        For the foregoing reason, Cannady’s complaint is subject to dismissal in its entirety for

failure to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that leave to amend is not warranted.

        In conclusion, the Court DISMISSES Cannady’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend is DENIED.

        Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Cannady in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that lead the Court

to dismiss this case for failure to state a claim also compel the conclusion that an appeal would not

be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any

appeal in this matter by Cannady would not be taken in good faith.




                                                  5
       The Court must also address the assessment of the $505 appellate filing fee if Cannady

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out

specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Cannady is instructed

that if he wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an updated in

forma pauperis affidavit and a current, certified copy of his inmate trust account for the six months

immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Cannady, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This “strike” shall take

effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
